Citation Nr: 0920211	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 Regional Office (RO) in 
Muskogee, Oklahoma rating decision, which denied the claim on 
appeal.

The Veteran's case was remanded by the Board for additional 
development in December 2004.  The case is once again before 
the Board.

The Board notes that, in his February 2003 notice of 
disagreement (NOD) and May 2003 certification of appeal, the 
Veteran also indicated that he disagreed with the April 2002 
denial of his claim for service connection for a low back 
condition.  In an April 2009 rating decision, the RO granted 
service connection for the Veteran's low back condition.  
This decision was a complete grant of benefits with respect 
to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, the issue is not currently on appeal 
before the Board.

In October 2004, the Veteran presented testimony at a video 
hearing before a Veterans Law Judge (VLJ), a transcript of 
which is of record.  Following the December 2004 remand, the 
Veteran was informed in an April 2009 letter from the Board 
that the VLJ who conducted his hearing was no longer employed 
by the Board.  The Veteran was offered an opportunity to 
testify at another hearing.  See 38 C.F.R. § 20.707 (2008).  
In a response received by the Board in May 2009, the Veteran 
indicated that he does not want an additional hearing.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is seeking entitlement to service connection for 
a neck disability.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development again is necessary prior to the adjudication of 
this claim. 

The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that this case previously was remanded, in 
December 2004, for further development.  Specifically, the RO 
was directed to determine whether the Veteran was involved in 
a motorcycle accident in-service that affects his low back 
and neck.  The RO was able to confirm, to its satisfaction, 
that the accident occurred.  Therefore, the Veteran was 
afforded a VA examination in April 2009, at which he was 
diagnosed with cervical spondylosis.  The examination request 
worksheet completed by the RO requested a determination as to 
the nature and likely etiology of the Veteran's neck 
condition.  The April 2009 examination report attributed 
"time of onset of disability per Veteran 1972."  The 
examination report was silent otherwise as to etiology.

Based on the above, the Board finds the April 2009 VA 
examination report inadequate for determining the etiology of 
the Veteran's current neck disability.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that a mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional).  Moreover, there is no other persuasive, 
competent evidence with regard to likely etiology.  The Board 
notes the Veteran has some training in the physical therapy 
field, but has not established he possesses the requisite 
medical knowledge or training to make him competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board concludes, 
accordingly, there is simply not enough medical evidence to 
render a decision here.  See McLendon, supra.  

Thus, a remand is required in order to afford the Veteran a 
VA examination to determine whether his current neck 
disability is related to his in-service motorcycle accident, 
or some other incident of military service.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from October 2004 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
condition from the VAMC in Fayetteville, 
Arkansas from October 2004 to the present.  
Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for an appropriate examination for 
his neck disability.  The complete claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
The examiner should set forth all 
examination findings.  The examiner should 
opine as to whether the Veteran's cervical 
spondylosis and any other cervical 
disability is etiologically related to his 
in-service motorcycle accident or any 
other incident of service.  If the 
examiner cannot express such an opinion 
without resorting to speculation, he or 
she should so indicate.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
provided.  The examiner should also 
specifically reconcile the opinion stated 
and examination results with the April 
2009 VA examination report and any other 
conflicting medical evidence of record.
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.   

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. §  3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




